      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 1 of 47 PageID #: 4084



                                                                                      LED
  UNITED STATES DISTRICT COURT                                                        tfCSOFFK
  EASTERN DISTRICT OF NEW YORK                                                         itoim
                                                                           U.S. DfST?^Cf COURT E.D.N.Y.
                                                  X
                                                                           ★          - 2 2017 ^
  JACOB SCHONBERG,BINYOMIN
  SCHONBERG,BINYOMIN HALPERN AND
                                                                            BROOKLYN OFFICE
  RAPHAEL BAROUCH ELKAIM,et al,
                         Plaintiffs,
         -against-                                            NOT FOR PUBLICATION
                                                               MEMORANDUM & ORDER
  YECHEZKEL STRULOVICH a/k/a CHASKIEL                          I7-CV-2I6I (CBA)(RML)
  STRULOVICH, YECHIEL OBERLANDER
  a/k/a MICI OBERLANDER a/k/a MIHAY
  OBERLANDER,et al.

                         Defendants.

                                                  -X

  AMON,United States District Judge:

          This dispute concerns serious allegations that defendants engaged in a multimillion dollar

  fraudulent real estate investment scheme that was allegedly orchestrated by defendants Yechezkel

  Strulovich and Yechiel Oberlander (the "Individual Defendants"). The crux of plaintiffs'

  allegations is that the Individual Defendants coaxed unsuspecting foreign investors into investing

  in twenty-two parcels of real property in New York by promising them a quick and substantial

  return on investment, only for the Individual Defendants to secretly funnel a substantial portion of

  plaintiffs' money to themselves and their other properties through a "Bemie Madoff style fraud."

  (D.E.# 192("Am. Compl.")If I.)^

          Presently before the Court are defendants'^ motions to compel arbitration or, in the

  alternative dismiss. Also before the Court are defendants' motions to vacate notices of pendency



  'Twenty of the investment properties are located in Brooklyn, New York. 8 Maple Avenue and 348 St.
  Nicholas Avenue are the two investments not located in Brooklyn—^they are located in Suffolk County
  and Manhattan, respectively. (See Am. Compl.f 23.)
  ^ The two sets of defendants moving to compel or dismiss are:(1)the Individual Defendants, CSRE LLC,
  CS Construction Group LLC,Good Living Management LLC,908 Bergen Street LLC,901 Bushwick
  Avenue LLC, 106 Kingston LLC, 1213 Jefferson LLC, Gates Equity Holdings LLC, 1078 Dekalb LLC,
                                                   1
      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 2 of 47 PageID #: 4085



  that plaintiffs have attached to various properties allegedly owned or controlled by the Individual

  Defendants. For the reasons stated below, the Court grants in part and denies in part defendants'

  motion to compel arbitration, and grants defendants' motion to dismiss the claims not referred to

  arbitration. The Court further directs that the notices of pendency attached to defendants'

  properties be lifted.

                                          BACKGROUND


      A. Parties


          Plaintiffs Jacob Schonberg, Binyomin Schonberg, Binyomin Halpem, and Raphael

  Barouch Elkaim (collectively, the "Original Plaintiffs") are residents of Israel and originally

  commenced this action in April 2017. (D.E. #1.) They have since been joined as plaintiffs by

  forty three other individuals who are also residents ofIsrael,(together with the Original Plaintiffs,

  the "Individual Investors"). (Am. Compl.115.) The other twenty two plaintiffs in this action are

  limited liability corporations(the"LLC Plaintiffs")that were incorporated in New York, managed

  by Strulovich, and have their principal place of business in Brooklyn, New York. (Id. T| 16.)
          Defendant Yechezkel Strulovich allegedly resides in Brooklyn, New York,(id H 25) and

  Defendant Yechiel Oberlander resides in Israel, purportedly traveling to New York for "business,"

  (id). Plaintiffs have also named as defendants a web of limited liability corporations that are

  alleged to have ties to the Individual Defendants, most of which are listed in Schedules A and B



  618 Lafayette LLC,74 Van Buren LLC,762 Willoughby LLC,454 Central Avenue LLC,855 Dekalb
  Avenue LLC,720 Livonia Development LLC,853 Lexington LLC,657-665 5th Avenue LLC,
   Willoughby Estates LLC,73 Empire Development LLC,980 Atlantic Holdings LLC,325 Franklin LLC,
  945 Park Pi LLC, 1301 Putnam LLC,348 St. Nicholas LLC,CSY Holdings LLC,APC Holding 1 LLC,
  53 Stanhope LLC,The Howard Day House LLC,55 Stanhope LLC,599-601 Willoughby LLC, 1217
  Bedford LLC, 1266 Pacific LLC,Fulton Street Holdings LLC, 167 Hart LLC,741 Lexington LLC,and
  296 Cooper LLC("Schedule A Defendants") and (2) 1125-1133 Greene Ave, LLC,834 Metropolitan
  Avenue, LLC,92 South 4th Street, LLC, 100 Jefferson Realty, LLC,and Gold Cliff LLC ("Schedule B
  Defendants").
      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 3 of 47 PageID #: 4086



  of the Amended Complaint. The LLCs listed in Schedule A include twenty two limited liability

  corporations (the "Schedule A Defendants" or "Holding Company Defendants"), each of which

  was incorporated in New York and has its principal place of business in Brooklyn,New York. (Id

  ^18.) Each Holding Company Defendant's name reflects the address of the property,("e.g.."908

  Bushwick Avenue LLC")it owns. (Id H 18.) Plaintiffs have named nineteen other limited liability

  corporations or limited partnerships as defendants, each of which is listed in Schedule B of the

  Amended Complaint. The Schedule B Defendants are holding companies that own title to

  properties in New York, are allegedly controlled by the Individual Defendants, and received

  plaintiffs' funds that were claimed to have been diverted from the LLC Plaintiffs and the Holding

  Company Defendants. (Id.      29-31.)

         Defendants CSRE, LLC, CS Construction LLC, and Goodliving Management LLC (the

  "Construction Management Defendants")are New York corporations,controlled by the Individual

  Defendants, and serve as the management companies for properties that are controlled by the

  Individual Defendants. (Id T| 28.) CSRE,LLC("CSRE") is party to a number of agreements at

  issue in this case, including agreements between the Holding Company Defendants and the LLC

  Plaintiffs (the "Holding Company Agreements"). (See, e.g.. D.E. # 198-Ex. 1.) Defendants

  Myrtlino Holdings, LLC, Willtrout Realty LLC, Stagg Studios LLC, 41-49 Spencer LLC, and

  Slope Offices LLC are also allegedly controlled by the Individual Defendants and supposedly

  helped orchestrate the Individual Defendants' fraud. (Id.     32—33.) Plaintiffs have also named

  an additional twenty defendants, stylized as "John Does" and "XYZ Corps," who "cannot be

  presently be sufficiently identified without further discovery" but allegedly are the "names of the

  individual and/or entities to which certain investment properties are improperly in contract to be

  sold." (141134.)
      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 4 of 47 PageID #: 4087



      B. Background of Defendants' Purported Fraud and Investment Structure

         In 2012, Oberlander allegedly solicited the Original Plaintiffs to invest in a residential

  property located at 908 Bergen Street, Brooklyn, New York that he was partnering with his

  "longtime business partner," Strulovich, to rehabilitate and eventually sell at a profit. (Id. ^ 35.)

  Plaintiffs allege Oberlander targeted the Original Plaintiffs, each of whom lived in Israel, because

  they were "well-respected" within their Orthodox Jewish communities and their investment would

  provide legitimacy to the Individual Defendants' burgeoning real estate investment strategy to

  others in the Original Plaintiffs' communities. (Id. atf 37.) Plaintiffs also contend the Individual

  Defendants knew the Original Plaintiffs would likely persuade others in their community to invest

  in their projects. (Id) Furthermore, the Individual Defendants allegedly targeted overseas

  investors similarly situated to the Original Plaintiffs because they knew that they would be

  unfamiliar with the New York real estate market, were not represented by counsel, and would be

  unable to inspect the properties prior to investment. (Id at^ 38.) In total, the Amended Complaint

  alleges that the Individual Defendants persuaded 180 investors to collectively invest over $20

  million in twenty two separate parcels ofreal property. (See id. at ^41.)

          According to the Amended Complaint, at the time the Individual Plaintiffs transferred their

  money, they did so through representations and promises the Individual Defendants made in

  prospectuses for each ofthe properties, but they did not receive interests in the Holding Company

  Defendants or the LLC Plaintiffs at that time. (Id at^ 38.) Along the same lines, at the time each

  investor allegedly "transferred money for each of the twenty two Investment Properties, no

  operating agreement was presented to the members ofthe LLC Plaintiffs for review or signature,

  nor was the execution of any operating agreement made a condition of making the investment,

  becoming a member in any of the LLC Plaintiffs, or otherwise acquiring an interest in any of
      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 5 of 47 PageID #: 4088



  the LLC Plaintiffs, and thus an interest in the Investment Properties." (Id.) Although the

  Amended Complaint is vague on the mechanics and timing of these investments, it alleges that at

  some point in time, the Individual Plaintiffs were given interests in the LLC Plaintiffs that were

  derivatively connected to the Individual Defendants' investments in real estate. (Id, at ^ 2.)

         In fact, the Individual Plaintiffs' interests in the twenty two parcels of real property is

  alleged to be three steps removed the actual property: taking the Individual Plaintiffs as step one,

  step two was the twenty two LLC Plaintiffs, which at some point, were given forty five percent

  interests in one of the Holding Company Defendants. The third step of this investment structure

  was the Holding Company Defendants, which each allegedly held the title to one of the twenty

  two investment properties. (Id,) CSRE,an entity that is purportedly wholly owned by defendants
  Oberlander and Strulovich, owns the remaining fifty five percent in each Holding Company

  Defendant. (Id,) The Amended Complaint alleges that Strulovich and Oberlander are the
  managers of the Holding Company Defendants and of the LLC Plaintiffs (id.              26—27), and
  "own[] and control[]" defendant CSRE,(id,^ 28).

          The Holding Company Agreements were attached to the Schedule A Defendants' motions.
  (D.E.# 196,198.) Each Holding Company Agreement states that the agreement was between the
  respective Holding Company Defendant, Defendant CSRE,the respective LLC Plaintiff, and the
  members ofthat LLC Plaintiff. tSee e.g.. D.E. #196-1.) In each agreement, Strulovich signed on

  behalf of CSRE,the LLC Plaintiff(as its alleged manager) and the Holding Company Defendant

  (as its alleged manager). (Id,at 7.) Although the Holding Company Agreements declare that the
   members of the LLC Plaintiffs (i.e.. the Individual Plaintiffs and approximately 135 non-plaintiff

  investors)are parties to the Holding Company Agreements,it is unclear whether all ofthe members
   ofthe respective LLC Plaintiffsigned the Holding Company Agreements because defendants have
      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 6 of 47 PageID #: 4089



  put forward only the signatures of a small minority ofthe members of the LLC Plaintiffs. (D.E.#

  198, Exs. 1-71.)^ For example, for five of the Holding Company Agreements, defendants have

  not submitted signatures of any ofthe individual members ofthe corresponding LLC Plaintiff.

          In addition to other terms, the Holding Company Agreements contain arbitration clauses

  that state:


          In case of any.doubt, question or disagreements about anything pertaining to this
          Agreement,the parties will choose a third party that is acceptable to all the parties and ask
          for his opinion, and his ruling shall be accepted. The parties agree to not bring any matter
          relating to this Agreement to a secular court.

  (E.g.. D.E. #196-1 at § 14(d).)'' The Holding Company Agreements also contain merger clauses,

  stating that "the terms and conditions of this agreement supersede any prior terms of agreement

  between the parties as to the subject matter of this agreement," and that "all understandings and




  ^ Defendants have put forward the following signatures ofthe Individual Plaintiffs: Nathan Gross(908
  Bergen Street LLC,325 Franklin LLC,980 Atlantic Holdings LLC,720 Livonia Development LLC,
  1301 Putnam LLC); Jacob Schonberg(Gates Equity Holdings LLC,945 Park Place, 1078 DeKalb LLC,
  6018 Lafayette LLC,325 Franklin LLC, 1213 Jefferson LLC); Bertha Sara Schonberg(Gates Equity
  Holdings LLC, 1078 DeKalb LLC,618 Lafayette LLC,325 Franklin LLC); David Dov Emster(853
  Lexington LLC); Michael Muller(1078 DeKalb LLC,618 Lafayette LLC,73 Empire Boulevard); Chaja
  Chava Zwiebel(1078 DeKalb LLC,618 Lafayette LLC); Morris Karmel(74 Van Buren LLC); David
  Schonfeld(74 Van Buren LLC); Raphael Barouch Elkaim (657-665 5"' Avenue LLC,73 Empire
  Boulevard,454 Central Avenue LLC); Yechiel Ben-David (657-665 5* Avenue LLC); Avraham Ben-
  Zimra(657-665 5* Avenue LLC); Rachel Ben-Zimra(657-665 5* Avenue LLC);Isaac Elkhaim (657-665
  5* Avenue LLC); Simha Maimon(657-665 5* Avenue LLC); Yosef Maimon (657-665 5"' Avenue LLC);
  Mordechai Yaakov Meyer(657-665 5"' Avenue LLC); Sara Meyer(657-665 5"' Avenue LLC); Pinhas
  Dov Neufeld (657-665 5"" Avenue LLC); Abraham Paskas(657-665 5* Avenue LLC); Yossef Shtem
  (657-665 5* Avenue LLC); Pinchas Groskopf(73 Empire Boulevard LLC,980 Atlantic Holdings LLC);
  Itamar Shaya(73 Empire Boulevard LLC,980 Atlantic Holdings LLC,CSY Holdings LLC); Clara
  Grossman (980 Atlantic Holdings LLC); Oved Levi(980 Atlantic Holdings LLC); Shimon Shenker(980
  Atlantic Holdings LLC,CSY Holdings LLC); Shimon Asulin(CSY Holdings LLC); Yaakov Ben-Shimon
  (CSY Holdings LLC); Elyashiv Menahim Weil(CSY Holdings LLC); Yaakov Wizman(CSY Holdings
  LLC). ("See D.E.# 198)(collectively, the "signatory Individual Plaintiffs").
  "The clauses that the arbitration clauses appear in are as follows: Ex. 1, § 14(d); Ex. 2,§ 13(d); Ex. 3,§
  13(d); Ex. 4, § 13(d); Ex. 5,§ 13(d); Ex. 6,§ 13(d); Ex. 7,§ 13(d); Ex. 8,§ 13(d); Ex. 9,§ 13(d); Ex. 10,
  § 13(d); Ex. 11, § 13(d); Ex. 12,§ 13(d); Ex. 13, § 13(d); Ex. 14,§ 13(d); Ex. 15,§ 13(d); Ex. 16,§ 13(d);
  Ex. 17, § 13(d); Ex. 18, § 13(d); Ex. 19, § 13(d),(D.E.# 196); Ex.4 § 13(d); Ex. 16 § 14(d); Ex. 51 §
   13(d),(D.E.# 198).

                                                       6
      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 7 of 47 PageID #: 4090



  agreement heretofore had between the parties are merged in this Agreement, which alone fully and

  completely express their agreement." (Id.)

      C. Plaintiffs' Investments and the Individual Defendants'Purported Misrepresentations

          Between February 2012 and September 2014, the Individual Defendants allegedly

  transmitted prospectuses to investors for each of the twenty two investment properties. (Am.

  Compl.^ 42.) Plaintiffs contend that each prospectus, none of which was submitted in connection

  with this motion or the Amended Complaint, promised the Individual Plaintiffs a quick return on

  investment and a proportional interest in the revenue stream each property would generate. (Id.)

  Each prospectus also allegedly provided the purchase price of the underlying property, the

  mortgage costs, date for completion of construction, and the promise that investors would receive

  the retinn of their original investment in a relatively short period through a refinancing of the

  original bank loan. (Id. ^ 43.) Unlike the Holding Company Agreements, the prospectuses

  purportedly did not contain arbitration provisions. (Id.       44.) According to the Amended
  Complaint,the Individual Defendants promised to undertake a litany ofduties in the prospectuses,

  including: develop the investment properties by managing the construction process, manage

  rentals ofthose properties, and comply with New York and federal tax laws. (Id Tf 46.)

          The Amended Complaint alleges that a key to defendants' fraud was that the prospectuses

   misrepresented the purchase price of each Schedule A property. The actual purchase prices paid

   by defendants were allegedly less than the amounts represented in the prospectuses. (Id
  47-79.) These "inflated" purchase costs purportedly permitted defendants to take out loans valued
   higher than the investment properties were worth, and that all of these ill-gotten additional funds
   were misappropriated by the Individual Defendants. (Id H 81.) In addition to the common
      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 8 of 47 PageID #: 4091




  misrepresentations as to the purchase price, the Amended Complaint alleges certain prospectuses

  contained other misrepresentations. (See, e.g.. id. ^ 62.)

         The Amended Complaint also alleges that, in furtherance of their fraud, Oberlander and

  Strulovich engaged in a number of deceptive acts so that it would appear that their real estate

  business was legitimate. For example, the Individual Defendants supposedly refinanced loans so

  that they could return some ofthe plaintiffs' investments funds in six ofthe properties, performed

  light construction on some of the properties, (id ^ 86), and provided "hundreds of fraudulent,

  inaccurate and deceptive updates in the style of Bemie Madoff to investors regarding the

  construction and renovation process,(id ^ 87).

     D. Defendants' Purported Diversion of Plaintiffs' Funds

         Rather than using the funds invested by plaintiffs to develop the Schedule A properties as

  promised, the Individual Defendants purportedly "diverted the funds for their own personal

  enrichment." (Id f 88.) Specifically, the Individual Defendants allegedly used plaintiffs'

  investments "to support their own lavish lifestyles," purchase and acquire properties held for their

  benefit or their associates' benefit (the so-called "John Doe" defendants), and purchase and

  develop the Schedule B Properties—^properties that plaintiffs held no interests |
                                                                                  in. (Id 89.)

  According to the Amended Complaint, the equity that plaintiffs invested in the Schedule A

  Properties was used to make the Schedule B Properties profitable,(id       111-13) while fourteen

  of the twenty two Schedule A properties "remain in various states of disrepair" and that three of

  those properties are presently in foreclosure, (id). Additionally, the Individual Defendants

  purportedly have attempted to sell several of the Schedule A properties without informing

  plaintiffs. (Id     119-121.) The Individual Defendants also allegedly improperly used the

  investment properties as collateral to secure loans defendants gave to the Schedule B properties.


                                                   8
      Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 9 of 47 PageID #: 4092




  (id. 191), and that "Strulovich ... falsely swore" to banks that "he was the sole member of the

  Holding Companies" so that he could position himself to secretly divert the proceeds to himself

  and Oberlander,(id 192). To illustrate, the Amended Complaint alleges"many banks and lending

  institutions have commenced foreclosure actions against Strulovich and the Holding Compan[ies]"

  for misrepresenting to them that Strulovich was the sole member ofthe Holding Companies. (Id.

  1194-95.)

         Based on these allegations, plaintiffs raise a number of claims against the various groups

  of defendants. In the sole federal cause of action in this lawsuit, plaintiffs bring claims for

  securities fraud under § 10(b) ofthe Seciuities Exchange Act of 1934,15 U.S.C. § 78, against the

  Individual Defendants. (Id H 125-135.) The LLC Plaintiffs bring claims for constructive trust

  against the Schedule B Defendants,(id 1160) and claims for accounting against all defendants,

  (id 1195). The remainder ofthe causes of action asserted in the Amended Complaint are brought

  on behalf of all plaintiffs. Those claims are for cancellation of contracts to sell 583 Lexington

  Avenue, 657-665 5th Avenue, 618 Lafayette Avenue, and 1078 Dekalb Avenue,(id f 136);

  common law fraud against the Individual Defendants,(id T[ 136); breaches offiduciary duty,(id

     168-181); unjust enrichment against all defendants besides the Schedule B and John Doe

  defendants,(id TIf 182-194) and, constructive trust over proceeds derived from the Schedule B

  properties,(jd    201-204).

         On April 25, 2017 and May 2, 2017, plaintiffs filed notices of pendency on all of the

  Schedule B Properties and four Schedule A Properties. (D.E. # 196-Exs. 21-22.) The four

  Schedule A Properties are: 1078 Dekalb Avenue; 853 Lexington Avenue; 618 Lafayette Street,

  and; 657-665 5th Avenue. (Am. Compl.           88-94.) These properties were allegedly sold by

  defendants without the consent of plaintiffs. (Id)
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 10 of 47 PageID #: 4093



      E. Procedure Posture


          Currently pending before the Court are two motions to compel arbitration, or in the

   alternative, dismiss filed by two sets ofdefendants:(1)the Individual Defendants,the Construction

   Management Defendants, all of the Schedule A Defendants, and certain Schedule B Defendants

  (D.E. #198 ("Schedule A Defs. Mem.")); and (2)the remaining Schedule B Defendants (D.E. #

   200("Schedule B Defs. Mem.")).^ Both sets of defendants have also moved to vacate notices of

   pendency attached to several of the Schedule A properties and all of the Schedule B Properties.

  (Id.) Plaintiffs filed the Amended Complaint in response to defendants' motions,(D.E.# 192)and

   also filed a brief in opposition, (D.E. # 201). Both the Schedule A Defendants, (D.E. # 197

   "Schedule A Defs. Reply"),and Schedule B Defendants,(D.E.#203("Schedule B Defs. Reply")),

   filed reply briefs targeted at the Amended Complaint. The Court granted plaintiffs a supplemental

   opposition to respond to new arguments raised therein,(D.E. dated Aug. 3, 2017), and plaintiffs

   subsequently filed their supplemental opposition,(D.E.# 223("Supp. 0pp.")).

          The Court has carefully considered all of the parties' submissions with respect to each of

   the motions. Because there is substantial overlap in the arguments in support of and in opposition

   to these motions, the Court will address them together in this omnibus opinion. As explained

   below, the Court grants and denies in part defendants' motions to compel arbitration, holding that

   only the LLC Plaintiffs and Individual Plaintiffs who signed a Holding Company Agreement must

   litigate their claims in arbitration. Additionally, because the Court holds that the non-signatory

   Individual Plaintiffs cannot interpose claims for securities fraud for securities that they did not




   ^ Following oral argument. Defendant Oberlanderjoined the Schedule A Defendants' moving brief(D.E.
   # 228), and other Schedule B Defendants(100 Jefferson Realty LLC, 1125-1133 Greene Ave LLC,834
   Metropolitan Avenue LLC,92 South 4th Street, LLC,Gold Cliff LLC., Stagg Studios LLC., and
   Willtrout Realty LLC)joined in the arguments made by the Schedule B Defendants,(D.E.# 229).
                                                   10
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 11 of 47 PageID #: 4094



   purchase, this Court declines to exercise supplemental jurisdiction over the remainder of the

   Individual Plaintiffs' state law causes of action.

                                       STANDARD OF REVIEW


           On a motion to compel arbitration,"the court applies a standard similar to that applicable

   for a motion for summary judgment." Nicosia v. Amazon.com. Inc.. 834 F.3d 220, 229(2d Cir.

   2016) (quoting Bensadoun v. Jobe-Riat. 316 F.3d 171, 175 (2d Cir. 2003)). The summary

  judgment standard requires a court to "consider all relevant, admissible evidence submitted by the

   parties and contained in the pleadings, depositions, answers to interrogatories, and admissions on

   file, together with . . . affidavits." Chambers v. Time Warner. Inc.. 282 F.3d 147, 155 (2d Cir.

   2002) (internal quotation marks omitted). In doing so, the Court must draw all reasonable

   inferences in favor of the non-moving party. Wachovia Bank. Nafl Ass'n v. VCG Special

   Opportunities Master Fund. Ltd.. 661 F.3d 164,171-72(2d Cir. 2011).

           "Ifthere is an issue of fact as to the making of the agreement for arbitration, then a trial is

   necessary." Bensadoun. 316 F.3d at 175 (citing 9 U.S.C. § 4 ("If the making of the arbitration

   agreement... [is] in issue, the court shall proceed summarily to the trial thereof.")). But"where

   the undisputed facts in the record require the matter of arbitrability to be decided against one side

   or the other as a matter of law, we may rule on the basis ofthat legal issue and 'avoid the need for

   further court proceedings.'" Wachovia Bank. 661 F.3d at 172 (quoting Bensadoun. 316 F.3d at

   175).

           In considering defendants' motion to dismiss, the Court must "construe the Complaint

   liberally, accepting all factual allegations in the Complaint as true, and drawing all reasonable

   inferences in plaintiff['s] favor." Galiano v. Fid. Nafl Title Ins. Co.. 684 F.3d 309, 311 (2d Cir.

   2012). Nevertheless, the "[fjactual allegations must be enough to raise a right of relief above the


                                                        11
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 12 of 47 PageID #: 4095



   speculative level," and the complaint must plead "enough fact[s] to raise a reasonable expectation

   that discovery will reveal evidence of[plaintiffs claim]." Bell Atl. Corp. v. Twomblv. 550 U.S.

   544, 556 (2007). Put differently, "[t]o survive a motion to dismiss, a complaint must contain

   sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'"

   Ashcroft V. Iqbal. 556 U.S. 662, 678 (2009)(quoting Twomblv. 550 U.S. at 570). "A pleading

   that offers 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of action

   will not do.' Nor does a complaint suffice if it tenders 'naked assertion[s]' devoid of 'further

   factual enhancement.'" Id (quoting Twomblv. 550 U.S. at 555).

           In applying these principles, the Court "must confine its consideration to facts stated on

   the face ofthe complaint,in documents appended to the complaint or incorporated in the complaint

   by reference, and to matters of which judicial notice may be taken." Tarshis v. Riese Ore., 211

   F.3d 30, 39 (2d Cir. 2000)(citing Allen v. WestpointPepperell. Inc.. 945 F.2d 40, 44 (2d Cir.

   1991)). "Factual allegations contained in legal briefs or memoranda are also treated as matters

   outside the pleading for purposes of Rule 12(b)," Fonte v. Bd. of Managers of Cont'l Towers

   Condo.. 848 F.2d 24, 25 (2d Cir 1988), and thus "[n]ew facts and allegations, first raised in a

   Plaintiffs' opposition papers, may not be considered," Simone v. United States. No. 09-CV-3904

   (TCP),2012 WL 4891617, at *6(E.D.N.Y. Oct. 9,2012).

                                               DISCUSSION


         I. Defendants' Motion to Compel Arbitration

           When considering whether to compel arbitration, courts in this Circuit must resolve two

   questions: 1) whether there is a valid agreement to arbitrate under the contract in question, and, if

   so, 2) whether the particular dispute at issue falls within the scope of the arbitration agreement.

   Nat'l Union Fire Tn.s. Co. of Pittsburgh. Pa. v. Belco Petroleum Corp.. 88 F.3d 129, 135 (2d Cir.



                                                      12
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 13 of 47 PageID #: 4096



   1996). In answering these questions, the Court is mindful that there is a "strong federal policy—

   manifested in the Federal Arbitration Act—favoring arbitration."                    Gold v. Deutsche

   Aktiengesellschaft. 365 F.3d 144,147(2d Cir. 2004). However,even though federal policy favors

   arbitration, it is well-established that "arbitration is a matter of contract and a party cannot be

   required to submit to arbitration any dispute which [it] has not agreed to so submit." Howsam v.

   Dean Witter Revnolds. Inc.. 537 U.S. 79, 83(2002)(internal quotation marks omitted).

          The question of whether the parties have agreed to arbitrate, i.e., the "question of

   arbitrability," is an issue for judicial determination unless the parties clearly and unmistakably

   provide otherwise. Id "This principle 'flow[s] inexorably from the fact that arbitration is simply
   a matter ofcontract between the parties.'" Wachovia Bank,661 F.3d at 171 (quoting First Options

   of Chi.. Inc. V. Kaplan. 514 U.S. 938,943(1995)). To find a valid agreement to arbitrate, a court

   must apply the "generally accepted principles of contract law." Genesco, Inc. v. T. Kakiuchi &
   Co.. 815 F.2d 840,845(2d Cir. 1987). "[A] party is bound by the provisions ofa contract that [it]
   signs, unless [it] can show special circumstances that would relieve [it] of such obligation." Id
           Here,in support oftheir motion to compel arbitration, defendants have produced the twenty

   two operating agreements between the LLC Plaintiffs, members ofthe LLC Plaintiffs, Defendant
   CSRE, and the Holding Company Defendants, each of which contains an identical arbitration

   clause.(See D.E. # 198-Exs. 1-71.)® The applicability of the foregoing principles differs as to

   the plaintiffs who signed the Holding Company Agreements and those who did not sign one or
   more of those agreements, the analyses below is divided between(A)signatories to the Holding
   Company Agreements and(B)non-signatories to the Holding Company Agreements.


   ® The clauses ofthe Holding Company Agreements that the arbitration clauses appear in are as follows:
   Ex. 1, § 14(d); Ex. 2,§ 13(d); Ex. 3, § 13(d); Ex. 4,§ 13(d); Ex. 5,§ 13(d); Ex.6,§ 13(d); Ex. 7,§ 13(d);
   Ex. 8, § 13(d); Ex. 9, § 13(d); Ex. 10, § 13(d); Ex. 11,§ 13(d); Ex. 12,§ 13(d); Ex. 13, § 13(d); Ex. 14, §
   13(d); Ex. 15, § 13(d); Ex. 16,§ 13(d); Ex. 17, § 13(d); Ex. 18,§ 13(d); Ex. 19,§ 13(d).(D.E.# 196.)
                                                       13
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 14 of 47 PageID #: 4097



          A. Validity of the Holding Company Agreements As To Signatories

          Defendants contend that given the plain language of the arbitration clauses, it is

   "indisputable that the LLC Plaintiffs agreed to arbitrate this dispute via the Holding Company

   Agreements ... by way of their managing member Strulovich." (Schedule A Defs. Mem. at 13.)

   Additionally, defendants also argue the Individual Plaintiffs who signed a Holding Company

   Agreement is bound by its terms. (Schedule A. Defendants Reply Br. at 20.) Plaintiffs raise two

   arguments seeking to overcome the presumption of arbitration: (1) the Holding Company

   Agreements are not binding contracts because the agreements were never fully formed, and (2)

   even if they were fully formed, the arbitration clauses cannot be enforced because they were the

   product of defendants' fraud. (0pp. at 7-15.) These two arguments are considered in turn below.

                  1. Formation of the Holding Company Agreements

          Plaintiffs' challenges to the validity of the Holding Company Agreements are arguments

   for this Court to consider, not the arbitrator. Although most challenges to contracts containing

   arbitration clauses must be decided by the arbitrator, the Second Circuit had held that "a limited

   exception to the requirement of arbitration for general contract challenges may be available where
   a party questions . . . whether a contract was ever made." Ipcon Collections LLC v. Costco
   Wholesale Corp.. 698 F.3d 58, 61 (2d Cir. 2012); Telenor Mobile Commc'ns AS v. Storm LLC.

   584 F.3d 396, 406 n.5 (2d Cir. 2009)("[Q]uestions about whether a contract was ever made ...

   are presumptively to be decided by the court even without a specific challenge to the agreement to
   arbitrate."); McCaddin v. Se. Marine Inc.. 567 F. Supp. 2d 373,378(E.D.N.Y. 2008)(recognizing

   "that under well-settled Second Circuit law any triable issues of fact regarding fraud in the

   execution must be addressed by the court and not the arbitrator"). The Supreme Court confirmed

   this limited exception in Granite Rock Co. v. Int'l Brotherhood ofTeamsters.561 U.S.287(2010).

   See id. at 296 ("It is similarly well settled that where the dispute at issue concems contract
                                                   14
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 15 of 47 PageID #: 4098



   formation, the dispute is generally for comts to decide."); Dedon GmbH v. Janus et Cie, 411 F.

   App'x 361,363(2d Cir. 2011)("Granite Rock reconfirms this circuit's well-established precedent

   that where a party challenges the very existence ofthe contract containing an arbitration clause, a

   court cannot compel arbitration without first resolving the issue ofthe contract's existence.").

          To determine whether an agreement to arbitrate exists, courts apply state contract law.

   Progressive Ga.s. Tns. Co. v. C.A. Reaseguradora Nacional De Venezuela. 991 F.2d 42,45-46(2d

   Cir. 1993)("When deciding whether parties agreed to arbitrate a certain matter... courts generally

   should apply ordinary state-law principles that govern the formation of contracts.");; see also

   Mastrobuono v. Shearson Lehman Hutton. Inc.. 514 U.S. 52,62-63(1995); Volt Info. Scis. v. Bd.

   of Trs. of Leland Stanford Junior Univ.. 489 U.S. 468, 475-76 (1989). There appears to be no

   dispute that New York law governs the construction of the contracts at issue in this case.

   Accordingly, this Court will apply New York contract law to determine whether an agreement to

   arbitrate was made.

           Here, plaintiffs seek to invalidate the Holding Company Agreements on three grounds:(a)

   not all parties to those agreements signed them;(b)estoppel bars Strulovich from relying upon the

   Holding Company Agreements because he allegedly represented to third parties that the Holding

   Company Agreements did not exist, and; (c) discrepancies in some of the Holding Company

   Agreements bar the arbitration clauses' enforceability. As explained more fully below, plaintiffs'

   arguments are insufficient to overcome defendants' motions to compel arbitration as to the LLC

   Plaintiffs and the members of the LLC Plaintiffs who signed the Holding Company Agreements.

   Thus, the LLC Plaintiffs must arbitrate against the Individual Defendants and the Schedule A

   Defendants, and the Individual Plaintiffs who signed the agreements must arbitrate claims against




                                                    15
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 16 of 47 PageID #: 4099




   the Individual Defendants and the Schedule A Defendants with respect to each Holding Company

   Agreement he or she signed.

                       (a) Execution of the Holding Company Agreements

           Plaintiffs advance two arguments regarding the purported lack ofexecution ofthe Holding

   Company Agreements: that the LLC Plaintiffs are not bound because Strulovich could not sign on

   their behalfand that the agreements are invalid because defendants have not produced the signature

   of each individual member ofthe LLC Plaintiffs. The Court finds neither argument persuasive.

           Plaintiffs' first argument fails because as the alleged manager of the limited liability

   corporations, Strulovich had the authority to bind corporations he managed to contracts with third
   parties under New York law.^ The New York Liability Company Law (the "LLC Law")provides
   in relevant part that "the act of every manager, including the execution in the name ofthe limited
   liability company of any instrument, for apparently carrying on in the usual way the business of
   the limited liability company binds the limited liability company." N.Y. Ltd. Liab. Co. Law §

   412(b)(2); see also JMM Pronerties. LLC v. Erie Ins. Co.. 548 F. App'x 665, 666(2d Cir. 2013)
   (holding manager of LLC acted with requisite authority to bind the LLC to a contract with a third
   party under § 412(b)(2) ofthe LLC Law).

            Here, the Amended Complaint alleges that Strulovich and Oberlander were "managers of

   the LLC Plaintiffs." (Am. Compl. t 27.) Plaintiffs also allege that Strulovich and Oberlander

   "convinced the Investors to make[them] managers ofthe LLC Plaintiffs so that the[y] could ensure

   the Investors did not receive accurate financial information and so the[y] could maintain full

   control over the distributions made thereunder." fid,f 28; see also id^ f 183 (alleging Strulovich


  'The Holding Company Defendants and the LLC Plaintiffs were incorporated in New York and conduct
   business in New York. Accordingly, there is no dispute that New York corporate law governs this
   dispute. See Fletcher v. Atex. Inc.. 68 F.3d 1451, 1456(2d Cir. 1995)("Under New York choice oflaw
   principles, the law ofthe state of incorporation determines"[authority to bind corporations to contracts.]).
                                                        16
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 17 of 47 PageID #: 4100




   and Oberlander "were managers" of the LLC Plaintiffs).)^ Thus, plaintiffs' assertions that
   Strulovich "needed the consent ofa majority ofthe members ofthe LLC Plaintiffs before he could

   execute [the Holding Company Agreements]" is contradicted by their own pleadings, which

   repeatedly allege that Strulovich was the manager ofeach LLC Plaintiff. Accordingly,as manager,

   Strulovich had the requisite authority to bind the LLC Plaintiffs to the terms of the Holding

   Company Agreements, including the arbitration clauses contained therein. See, e.g.. New York

   Cmtv. Bank v. Woodhaven Assocs., LLC. 137 A.D.Bd 1231, 1233 (2d Dep't 2016)("Chitrik as

   [the LLCs'] manager, had the authority to bind [the LLC].)"

          Despite the clear terms of§ 412(b)(2) and their allegations that Strulovich was manager of

   the LLC Plaintiffs, Plaintiffs contend that the LLC Law § 402(c)(3) controls this dispute because

   the Holding Company Agreements also contained terms that appear to be articles of operation for

   the LLC Plaintiffs. (0pp. at 23.) It is correct, as plaintiffs contend, that § 402(c)(3) requires a

   majority vote "to adopt, amend, restate or revoke the articles of organization or operating
   agreement..." However, nothing in § 402(c)(3)requires the assent of a majority ofthe members

   of the LLC in order for the LLC to contract with another party. Instead, as explained above, §

   412(b)(2)ofthe LLC Law grants a manager ofan LLC the authority to bind the LLC to agreements

   with third parties. Although the parties dispute whether the Holding Company Agreements also

   provided for some articles of organization for the LLC Plaintiffs and thus whether the specific

   terms of the Holding Company Agreements goveming the internal management of the LLC

   Plaintiffs are effective, it is urmecessary for the Court to resolve that dispute. Regardless of

   whether the terms governing the internal management of the LLC Plaintiffs contained in the



   ® Plaintiffs even go so far as to base their cause of action for accounting against the Individual
   Defendants on the allegation that they "are the managers, and are in possession ofthe books and
   records of the LLC Plaintiffs." (Id ^ 197.)
                                                   17
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 18 of 47 PageID #: 4101



   Holding Company Agreements were operative under § 402(c)(3), plaintiffs' allegations that

   Strulovich was the manager of the LLC Plaintiffs gave him with the authority to bind the LLC

   Plaintiffs to the external agreement with the Holding Company Defendants under § 412(b)(2).

   Indeed, at oral argument, counsel for plaintiffs conceded that it was "true" that "nothing requires

   the assent of the majority in order the LLC to contract with another party." (D.E. dated Aug. 23,

   2017 ("Tr.") at 32:5-9.) Accordingly, as the alleged "manager" of each of the twenty two LLC

   Plaintiffs, Strulovich had the requisite authority to bind the LLC Plaintiffs to the terms of the

   Holding Company Agreements governing their contractual relationship with the Holding

   Company Defendants, including the arbitration clauses.

          Plaintiffs argue "even if [Strulovich] had the right to execute an operating agreement on

   their behalves, he did not have the right to unilaterally impose an arbitration agreement on the LLC

   Plaintiffs without obtaining the express authority and consent ofthe investors who were members

   of the LLC Plaintiffs." (0pp. at 19.) Relying on a case decided under California law, Abbev v.

   Fortune Drive Assocs.. No. A124684,2010 WL 1553616,at *6(Cal. App. IstDist. Apr. 10,2010),

   plaintiffs contend that the arbitration clause must be declared unenforceable against the LLC

   Plaintiffs because all of the individual members of the LLC Plaintiffs did not consent to the

   arbitration clause. (Id.) This argument fails for at least two reasons

           As an initial matter, Abbev has little relevance to the present case as that court was

   concerned with changes the defendants made to a limited liability company's internal operating

   agreement that imposed an arbitration clause—long after the investors originally signed that

   agreement. Id at 4. Under those circumstances, the court held that "while the members of an

   LLC are free to adopt arbitration as a method of dispute resolution at the outset of the LLC,that

   does not necessarily mean they can subsequently impose arbitration on unwilling members through


                                                    18
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 19 of 47 PageID #: 4102




   a majority-supported amendment." Id at 8. Here, unlike Abbey, there is no allegation the

   arbitration clauses were inserted at any point in time other than when the Holding Company

   Agreements were adopted. Moreover, unlike the agreement at issue in Abbey, which governed

   internal LLC disputes, the arbitration clauses in the Holding Company Agreements govern

   disputes between the LLC Plaintiffs and the Holding Company Defendants. Thus, Abbey does

   not support plaintiffs' position.

          Plaintiffs' second argument on the issue of the validity of the Holding Company

   Agreements is that because each of those agreements state that the parties include the individual

   members of the respective LLC Plaintiff, and defendants have failed to produce the signature for

   all ofthe individual members of LLC Plaintiffs, there is no agreement among any ofthe parties to

   those agreements. (0pp. at 10-13.) In support of their argument, plaintiffs contend that the

   Holding Company Agreements "mandates" that there be signatures from "each signature of the

   individual investor... to evidence a meeting ofthe minds" and by failing to demonstrate that each

   individual investor signed the arbitration agreement, defendants have failed to show that there was

   a meeting of the minds. (Id at 10.) Contrary to plaintiffs' position, the Court finds a valid

   agreement among the parties who executed the Holding Company Agreements because those

   agreements do not reflect an intent by the signatories to not be bound if one party does not sign.

          "A written agreement to submit any controversy thereafter arising or any existing

   controversy to arbitration is enforceable without regard to the justiciable character of the

   controversy and confers jurisdiction on the courts of the state to enforce it and to enter judgment

   on an award." SG Cowen Sec. Com, v. Messih. 224 F.3d 79, 84 (2d Cir. 2000)(citing N.Y.

   C.P.L.R. § 7501). "Courts have consistently interpreted this rule to require that an agreement to

   arbitrate be in writing but not necessarily be signed by the party to be bound." Nat'l City Golf Fin.


                                                    19
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 20 of 47 PageID #: 4103



   V. Higher Ground Country Club Memt. Co.. LLC. 641 F. Supp. 2d 196, 203 (S.D.N.Y. 2009).

   Indeed,"it is well-established that a party may be bound by an agreement to arbitrate even absent

   a signature." Genesco. 815 F.2d at 846 (citing McAllister Bros, v. A & S Transp. Co.. 621 F.2d

   519,524(2d Cir. 1980)V see also Washington Heights-West v. Dist. 1199.748 F.2d 105,107-09

  (2d Cir. 1984)(holding that arbitration can be compelled without a formally executed arbitration

   agreement if arbitration was the intent of the parties); Carr v. Credit One Bank, No. 15-CV-6663

  (LAK), 2015 WL 9077314, at *2(S.D.N.Y. Dec. 16, 2015)("The absence of the signature of a

   contracting party is not necessarily inconsistent with the formation ofa binding contract."(quoting

   Aim V. Sun Taivane Co.. Ltd.. 964 F. Supp. 762, 775 (S.D.N.Y. 1997)(collecting cases))). In

   Deloitte Noraudit A/S v. Deloitte Haskins & Sells. 9 F.3d 1060(2d Cir. 1993),the Second Circuit

   held that a party that had received a contract, made no objections to its terms, and proceeded to

   benefit from it, was estopped from avoiding arbitration despite having never signed the contract.

   Id at 1064; see also Genesco. 815 F.2d at 846("We focus not on whether there was subjective

   agreement as to each clause in the contract, but on whether there was an objective agreement with
   respect to the entire contract."). Accordingly, this Court must determine whether the intent ofthe
   parties was to not bind themselves to the Holding Company Agreements absent the signature of
   all of the parties to those agreements, including members ofthe LLC Plaintiffs.

          Here, the LLC Plaintiffs and some of their respective members, the Holding Company

   Defendants, and CSRE signed the Holding Company Agreements. Therefore, to avoid this

   otherwise clear intent to form a contract between the parties who signed the Holding Company

   Agreements, plaintiffs must demonstrate that the Holding Company Agreements evidence a clear

   intent to not be bound if all parties did not sign, including every investor in the LLC Plaintiffs.

   See Stonehill Capital Memt.. LLC v. Bank of the W.. 28 N.Y.3d 439, 451 (2016)(holding that



                                                   20
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 21 of 47 PageID #: 4104



   "formulaic language that the parties are subject to some future act or event is insufficient" and that

   "[Ijess ambiguous and more certain language is necessary to remove any doubt of the parties'

   intent not to be bound"); Kovyalchuk v. Stroup. 61 A.D.3d 118, 125 (1st Dep't 2009)("[A]n

   unsigned contract may be enforceable, provided there is objective evidence establishing that the

   parties intended to be bound unless, of course, the parties have agreed that their contract will not

   be binding until executed by both sides."). This rule is strictly enforced. In Kowalchuk. for

   example, the court held an agreement containing the phrase "this agreement is complete and

   binding upon its execution by all signatories [was] simply insufficient to be treated as an explicit

   reservation that the parties should not be bound by the terms of their agreement until the written

   agreement is fully executed." 61 A.D.3d at 126.

           Here, contrary to plaintiffs' contention, the Holding Company Agreements do not contain

   any clause that reflects an intent ofthe parties to require the signatures ofeach individual investor

   in the LLC Plaintiffs in order for the Holding Company Agreements to be binding on the parties

   that signed them. The clauses plaintiffs rely on in the Holding Company Agreements merely state

   that the signatures ofthe investors in the LLC Plaintiffs "are to be ... annexed hereto,"(e.g., D.E.

   # 198-2, at 8), and thus do not reflect an express intention by the parties who did sign the Holding

   Company Agreements to not be bound absent the attachment of each signature of the individual

   investors to the Holding Company Agreements. The cases cited by plaintiffs are inapplicable

   because each involved circumstances where the parties expressly reserved forming a contract until

   each party signed. For example, the court in Farago Advert.. Inc. v. Hollinger Int'l. Inc., 157 F.

   Supp. 2d 252(S.D.N.Y. 2001), held that the contract was invalid because "the contract expressly

   requested a signature as the mode of assent" by stating that "[tjhis Settlement Agreement and

   General Release shall not become effective... until it is signed by [each ofthe three parties]." Id


                                                    21
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 22 of 47 PageID #: 4105




   at 259. Here, unlike the contract in Farago. the Holding Company Agreements simply call for the

   signatures of the investors in the LLC Plaintiffs to be attached to Schedule B of the Holding

   Company Agreements, but do not state that there is to be no agreement among the signatories

   absent the attachment of those signatures. Consequently, Farago does not support plaintiffs'

   argument.

          Equally inapplicable is a case heavily relied upon by plaintiffs in their supplemental

   opposition brief, Drevfuss v. eTelecare Glob. Sols.-US. Inc.. No. 08-CV-1115 (RJS), 2008 WL

   4974864 (S.D.N.Y. Nov. 19, 2008), affd. 349 F. App'x 551 (2d Cir. 2009). Plaintiffs contend

   Drevfuss stands for the proposition that courts deny motions to compel arbitration where an

   agreement"was meant to be signed by everyone, but instead was signed by a tiny fraction ofthose

   parties . . . ." (Supp. 0pp. at 9.) Specifically, plaintiffs assert the Drevfuss court declined to

   "compel arbitration where only 6 of the 29 individuals allegedly . . . executed an arbitration

   agreement." (Id) Plaintiffs misread the Drevfuss opinion. In Drevfuss. there were only two

   parties to the arbitration agreement, the plaintiff and defendant, and the other supposed "27

   individuals" were,in actuality, parties to completely separate contracts that were submitted by the

   defendant as purported "standard agreements" that the defendant hoped to fill in the blanks ofthe

   "missing pages" in the plaintiffs agreement. Drevfuss. 2008 WL 4974864, at *8. Consequently,

   Drevfuss is inapplicable to this issue because it did not involve circumstances where, as here,

   some, but not all, parties to contracts executed agreements containing arbitration clauses.

   Accordingly, for the signing parties, it is of no moment that defendants have not come forward

   with evidence that all ofthe individual investors in the LLC Plaintiffs signed the Holding Company

   Agreements. In sum,the Court finds that the Holding Company Defendants,CSRE,LLC Plaintiffs




                                                   22
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 23 of 47 PageID #: 4106



   and the Individual Investors who acknowledged the agreements formed an agreement, including

   an agreement to arbitrate all claims relating to the Holding Company Defendants.

                     (b)Equitable Estoppel Based Upon Defendants' Post-Signing Conduct

          Plaintiffs' equitable estoppel arguments are likewise insufficient to invalidate the Holding

   Company Agreements. Plaintiffs argue that regardless of whether the Holding Company

   Agreements were in effect at some point, Strulovich's post-signing conduct, in which he allegedly

   represented to banks and other third parties that he was the sole member ofthe Holding Company

   Defendants,"directly confirms that these Sham Operating Agreements do not exist." (0pp. at 16.)

   Thus, plaintiffs contend that "[d]efendants cannot make the self-serving statement that these

   [Holding Company] Agreements bind [pjlaintiffs when Strulovich has already derived... benefits

   and advanced his fraudulent scheme by confirming that they are ineffective." (Id.) Defendants

   argue that Strulovich's post-signing representations to lenders and other third parties are irrelevant

   to whether an agreement to arbitrate any claims arising out ofthe Holding Company Agreements.

   (Schedule A Defs. Reply at 21.) The Court finds the defendants' position persuasive.

           After the execution of a contract, equitable estoppel applies only in circumstances when a

   party "has induced the other party to rely on an oral modification," the other party has exhibited
   conduct in reliance on the modification, and "the conduct claimed to have resulted from the oral

   modification ... is inconsistent with the agreement as written." AT&T Com, v. Publ'g Concepts

   L.P.. No. 08-CV-7658(DC),2010 WL 1191380, at *4(S.D.N.Y. Mar. 29,2010)fquoting Towers

   Charter & Marine Com, v. Cadillac Ins. Co., 894 F.2d 516, 521 (2d Cir. 1990)). Strulovich's

   purported misrepresentations to third parties, some of which are alleged in the Amended

   Complaint, could not, as a matter oflaw, unwind or terminate the Holding Company Agreements,

   particularly in circumstances where, as here, plaintiffs were unaware of those misrepresentations.


                                                    23
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 24 of 47 PageID #: 4107




   See, e.g.. Telecom Int'l Am.. Ltd. v. AT&T Corp.. 280 F.3d 175,192(2d Cir. 2001)("We see no

   inference favorable to [plaintiff] that can be drawn from [defendant's] post-contract behavior ...

  . It would contradict the actual terms ofthe written contracts and override the written allocation of

   risks agreed to by the parties."). Moreover, Section 11 of the Holding Company Agreements

   expressly provides that the agreement "may be amended only ... by written instrument," (e.g.,

   D.E. # 196-2 at 4), and there is no allegation that such a writing occurred here.^ Consequently,
   Strulovich's post-signing representations to third parties are insufficient to terminate the Holding

   Company Agreements.

                       (c) Discrepancies in the Holding Company Agreements Submitted by
                           Defendants

           Plaintiffs next contend that "material and significant discrepancies [in the Holding

   Company Agreements] serve as an independent basis to deny Strulovich's motion to compel

   arbitration." (Supp. 0pp. at 11.) Specifically, plaintiffs point to four Holding Company

   Agreements and the Individual Plaintiffs' signatures attached thereto and argue that defendants

   have submitted versions that are at odds with one another. (Id.l Plaintiffs argue that this

   inconsistency is exhibited by differing effective dates on the Holding Company Agreement for

   980 Atlantic Avenue LLC and that one copy of the holding company agreement for 348 St.

   Nicholas Avenue contains only signatures of the members of the LLC Plaintiffs—^not the actual




 'Plaintiffs contend that Strulovich's tax retums, in which he purportedly asserted that he held a personal
 interest in the Holding Company Defendants, bars defendants from relying on the Holding Company
   Agreements because "Courts have regularly found that quasi-estoppel bars a party from adopting a factual
   position in court that is contrary to a position previously taken on a tax return." (0pp. at 17.) Because
   this allegation is not contained in the Amended Complaint and because plaintiffs make this assertion
   without including any evidence, the Court declines to consider it at this stage.      Lazaro v. Good
   Samaritan Hosp.. 54 F. Supp. 2d 180, 184(S.D.N.Y. 1999)("[I]t is axiomatic that the Complaint cannot
   be amended by the briefs in opposition.").
                                                       24
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 25 of 47 PageID #: 4108




   agreement.     (Id.) Plaintiffs' argument fails because of their inability to dispute three critical

   things: (1) defendants have submitted full agreements for each of the twenty two Holding

   Company Defendants, (2) each fully submitted Holding Company Agreement contains an

   arbitration clause and those clauses each cover any disputes arising out of the agreement, and;(3)

   at least the Holding Company Defendants,CSRE,and the LLC Plaintiffs signed each ofthe twenty

   two Holding Company Agreements.

           There can be no dispute that "an arbitration provision within a contract admittedly signed

   by the contractual parties is sufficient to require the district court to send any controversies to

   arbitration ... and that it is not necessary that there be a simple integrated writing or that a party

   sign the writing containing the arbitration clause." Drevfuss. 2008 WL 4974864, at *7 (internal

   citations and quotations omitted). New York courts enforce arbitration clauses even where there

   are disputes about the contents ofthe broader contract so long as there is prima facie evidence that

   the contract contained an arbitration clause and the arbitration clause's terms are unmistakable.

   Matter of Barone(M & K Realtv Co.). 533 N.Y.S.2d 611, 612(N.Y. 1988)("Since M & K has

   not come forward with any . . . evidence [that the arbitration clause was invalid], the document

   which it signed subjects it to the arbitration clause contained in the 1985 agreement."). Thus,

   without identifying any discrepancies as to the arbitration clauses themselves, plaintiffs cannot

   avoid having the signatories to the Holding Company Agreements arbitrate merely because they

   contend some of the other terms contained therein are unclear, disputed, or ambiguous.

           Plaintiffs again rely on Drevfuss in seeking to avoid the well-settled rule that a complete

   arbitration clause is sufficient to compel arbitration, regardless of whether there are disputes over



     Plaintiffs' contention that the operating agreement for 348 St. Nicholas consists only of an Individual
   Plaintiff's signature, is without merit in light of D.E.# 198-17, which is the entire 348 St. Nicholas LLC
   Operating Agreement.

                                                       25
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 26 of 47 PageID #: 4109




   other terms. Once again, their reliance on Drevfuss is misplaced. Plaintiffs contend that the

   Drevfuss opinion stands for the proposition that where there are "discrepancies and missing pages

   between different agreements to arbitrate... denial of motions to compel arbitration is mandated."

  (Supp. 0pp. 12.) The Drevfuss court, however, expressly recognized the difference between

   circumstances where, as here, there were "missing pages" of "a broader contract" but the

   arbitration clause itself was submitted in full, and circumstances where pages were missing from

   the "arbitration agreement. . . itself." 2008 WL 4974864, at *7. Drevfuss concerned the latter

   circumstances as the agreement missing pages in that case was an agreement to arbitrate and thus

   contained no other terms. Id (distinguishing "cases [that]involved complete arbitration provisions

   [and] the present case,[which] involves not the enforceability of an arbitration provision within a

   broader contract, but the enforceability of an arbitration agreement that is itselfthe contract.") As

   explained above, plaintiffs do not contend any Holding Company Agreement is missing its

   arbitration clause or that any arbitration clause is incomplete in any way. Thus, Drevfuss fails to

   support plaintiffs' argument. Put differently, even if all that was submitted by defendants was the

   clause of the Holding Company Agreements providing for arbitration, plaintiffs' argument would

   still fail. ^Drevfuss. 2008 WL 4974864, at *7 ("'[I]t [is] not necessary that there be a simple

   integrated writing or that a party sign the writing containing the arbitration clause ...[a]ll that is

   required is that the arbitration provision be in writing.'"(quoting Durkin v. CIGNA Prop. & Cos.

   Corp.. 942 F. Supp. 481, 487(D. Kan. 1996)). Accordingly, because defendants have submitted

   complete arbitration clauses for each Holding Company Agreement,plaintiffs' argument that some

   of the other terms differ between the versions submitted by defendants is immaterial.




                                                    26
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 27 of 47 PageID #: 4110




                  2. Fraud in the Inducement


          Plaintiffs contend that where "the arbitration clauses were part and parcel of defrauding

   [pjlaintiffs, they are unenforceable." (0pp. at 27.) To support their argument, plaintiffs argue

   that"defendants circulated complicated Sham Operating Agreements to unsophisticated investors,

   many of whom do not even speak English . . . and the arbitration clauses were inserted for

   fraudulent purpose because [they] were designed to avoid discovery." (Id. at 29.) Defendants

   argue that plaintiffs miss the predicate step of alleging that the arbitration clause itself was

   procured by fraud and thus any arguments regarding the invalidity of the Holding Company
   Agreements should he decided by the arbitrator. (Schedule A Defs. Reply at 25.) As explained
   below, because plaintiffs appear to be arguing, at least in part, that the arbitration clauses

   themselves were induced by fraud, this Court has jurisdiction to decide this issue. However, the

   Amended Complaint does not contain sufficient plausible allegations that the arbitration clauses

   themselves were procured by the Individual Defendants' alleged fraud.

          "[T]he Second Circuit has made clear that 'challenges to a contract containing an
   arbitration clause fall into two categories: those that challenge the contract as a whole, and those

   that challenge the arbitration clause in particular.'" Cvt?ress v. Cintas Corp., No. I6-CV-2478

   (ADS),2017 WL 564492, at *3(E.D.N.Y. Feb. II,2017)(quoting Ipcon. 698 F.3d at 61). When
   the latter is at issue,"the federal court may proceed to adjudicate" the issue because it "goes to the

   making of the agreement to arbitrate." Buckeve Check Cashing. Inc. v. Cardegna, 546 U.S. 440,
   445 (2006). However, where a party challenging the arbitrability of a dispute contends that "the

   contract as a whole [was the product of fraud], that does not prevent a court from enforcing a

   specific agreement to arbitrate." Rent-A-Center. W..Inc. v. Jackson, 561 U.S. 63,70(2010); see
   Buckeve Chpr.k Cashing. Inc.. 546 U.S. at 444(describing this category of challenges as attacking


                                                    27
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 28 of 47 PageID #: 4111



  "the contract as a whole, either on a ground that directly affects the entire agreement... or on the

   ground that the illegality of one of the contract's provisions renders the whole contract invalid");

   see also Ipcon. 698 F.3d at 61("The Federal Arbitration Act... does not permit the federal court

   to consider claims of fraud in the inducement of the contract generally; rather, such claims must

   be decided by the arbitrator."). Here, because plaintiffs' contend that the arbitration clause itself

   was "foist[ed]" upon unsophisticated and unsuspecting investors, (0pp. at 20) this Court may

   decide whether plaintiffs' allegations adequately allege that the arbitration clauses were obtained

   through fraudulent inducement.

          However,plaintiffs' efforts to escape the arbitration clauses by maintaining that defendants

   inserted them into the LLC Agreements "to prevent investors from inquiring into the defendants'

   scheme,"(0pp. at 19) are inadequate to demonstrate that the arbitration clauses were themselves
   produced through fraudulent means. Indeed, similar arguments were rejected by the Second
   Circuit in Ipon Collections LLC. In that case, the plaintiffs argued that they had "specifically
   alleged the instances and magnitude of Costco's fraud that had clearly evidenced Costco's intent
   to cause [plaintiff] to enter an arbitration agreement specifically for the purposes of preventing
   [plaintiff] from seeking redress against Costco after Costco had bankrupted it." Ipcon, 698 F.3d
   58,61 n.3. The Second Circuit rejected those arguments as "meritless" and held that they had no

   bearing on the arbitrability ofthe dispute and instead were "for the arbitrator to determine." Id at
   61 n.4. Plaintiffs' arguments here £ire even weaker than those made in Ipcon. Indeed, as part of
   plaintiffs' effort to minimize the significance ofthe Holding Company Agreements,the Amended
   Complaint"never mention[]any ofthese[Holding Company]Agreements—^not even once,"(0pp.
   at 24) let alone specifically allege the arbitration clauses contained therein were the product of
   fraudulent inducement. Accordingly, because the Complaint is devoid of allegations that the


                                                    28
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 29 of 47 PageID #: 4112




   arbitration clauses themselves were the product fraudulent inducement, plaintiffs' argument is

   insufficient to overcome the motion to compel arbitration.

          Even under the most searching review of the Amended Complaint for allegations relating

   to potential fraudulent inducement of the arbitration clauses, its allegations regarding potential

   disparities in the bargaining power between the parties fe.g.. Individual Plaintiffs are largely Israeli

   and do not speak English) are plainly insufficient to be construed as adequately alleging that the

   arbitration clauses were the product offraud in the inducement. See, e.g.. Torres v. Major Auto.

   Grp.. No. 13-CV-0687(NOG),2014 WL 4802985, at *6(E.D.N.Y. Sept. 25, 2014)(rejecting as

   insufficient the plaintiffs efforts to avoid a contract on the grounds that "because he was not

   educated in the United States and English is not is primary language. Plaintiff did not fully

   comprehend the Commission Agreement"); Carr. 2015 WL 9077314, at *2(describing plaintiffs

   argument that she did not understand the arbitration clause's terms as "dead in the water ... one

   'who signs or accepts a written contract, in the absence offraud or other wrongful act on the part
   ofanother contracting party,is conclusively presumed to know its contents and to assent to them.'"

   (quoting Metzger v. Aetna Ins. Co.. 227 N.Y. 411,416(N.Y. 1920)).

           Plaintiffs' citation to a Ninth Circuit decision, Hullum v. Sherbondv.931 F.2d 60,60(9th

   Cir. 1991)does not alter this conclusion. In Hullum.the Court affirmed the district court's opinion

   denying a motion to compel arbitration based upon "overwhelming[]" evidence that the arbitration
   provisions were the product of fraud and furthered defendants' fraudulent scheme. Id Here,
   unlike Hullum where there was "overwhelming" evidence that the arbitration clauses were the

   product of fraud, plaintiffs allege virtually nothing regarding the Holding Company Agreements




                                                      29
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 30 of 47 PageID #: 4113




   or the arbitration clauses contained therein." Accordingly, plaintiffs' efforts to avoid arbitration

   on the basis of fraud in the inducement fails. Since none of plaintiffs' arguments overcome the

   plain terms of the Holding Company Agreements mandating arbitration, the LLC Plaintiffs and

   the Individual Plaintiffs who executed a Holding Company Agreement must arbitrate their claims

   against the Individual Defendants £ind the Holding Company Defendants for each agreement

   signed.

             B. Arbitrability of the Claims Brought by Non-Signatories

                1. Non-Signatory Individual Plaintiffs

             Having found that signatories to the Holding Company Agreements are bound by the

   arbitration clauses contained therein, the Court now considers the Schedule A Defendants'

   argument that non-signatory plaintiffs are bound by the agreements' terms under principles of
   estoppel. Generally,"arbitration is a matter of contract, and therefore a party cannot be required
   to submit to arbitration any dispute which [it] has not agreed so to submit." Ragone v. Atl. Video

   at Manhattan Ctr.. 595 F.3d 115, 126 (2d Cir. 2010)(quoting JLM Indus.. Inc. v. Stolt-Nielsen

   SA.387 F.3d 163,171 (2d Cir. 2004)). Nevertheless,the Second Circuit has"recognized a number

   ofcommon law principles of contract law that may allow non-signatories to enforce an arbitration

   agreement, including equitable estoppel." Ross v. Am. Express Co., 478 F.3d 96, 99 (2d Cir.
   2007). Under principles of estoppel,"[a] nonsignatory may be estopped from avoiding arbitration
   where it knowingly accepted the benefits of an agreement with an arbitration clause.'" Bank of


  "The Court further notes that in the nearly thirty years since Hullum was decided, it has been cited only
   by one court, which declined to adopt its reasoning and described "Hullum as an unpublished case in the
   Ninth Circuit and holds no precedential value." Livingston v. Assocs. Fin.. Inc.. No. Ol-CV-1659(JM),
   2001 WL 709465, at *4(N.D. 111. June 25, 20011. report and recommendation adopted. No. Ol-CV-1659,
   2002 WL 424352(N.D. 111. Mar. 6, 2002).



                                                      30
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 31 of 47 PageID #: 4114




   Am. Natl. Assn. v. Sopher. No. lO-CV-8870(LTS), 2011 WL 2419872, at *3 (S.D.N.Y. June 8,

   2011)(quoting MAG Portfolio Consult. GMBH v. Merlin Biomed Grp. LLC.268 F.3d 58,61 (2d

   Cir. 2001)). "The benefits must be direct—^which is to say,flowing directly from the agreement."

   Id. (citing Thomson-CSF. S.A. v. Am. Arbitration Ass'n. 64 F.3d 773, 776(2d Cir. 1995)). "By

   contrast, the benefit derived from an agreement is indirect where the nonsignatory exploits the

   contractual relation of parties to an agreement, but does not exploit (and thereby assume) the

   agreement itself." MAG Portfolio Consultant 268 F.3d at 61.

          Plaintiffs argue that the non-signatories to the Holding Company Agreements should not

   be required to litigate their claims in arbitration because they expressly withheld their signatures

   from those agreements and "solely seek to exploit the promises" the Individual Defendants made

   to them in the prospectuses. (0pp. at 24.) Defendants respond by arguing that the non-signatory

   Individual Plaintiffs "derived a direct benefit from the Holding Company Agreements in that these

   agreements acknowledged their investments, and provided the framework by which the Individual

   Plaintiffs' investments would be used." (Schedule A Defs. Reply at 22—23.) The Court agrees

   with plaintiffs that non-signatories cannot be compelled to arbitrate their claims under these

   circumstances because plaintiffs do not contend that the benefits of their investments flowed

   directly from the Holding Company Agreements.

          As an initial matter, defendants' arguments are contradicted by the Amended Complaint's

   allegations and by the fact that only a small minority of Individual Plaintiffs "acknowledged" the

   Holding Company Agreements. For example, plaintiffs expressly allege they invested pursuant to

   promises that the Individual Defendants made in the prospectuses, not the Holding Company

   Agreements. (Am. Compl.^ 37.) Moreover, the Amended Complaint alleges that at the time the

   Individual Plaintiffs transferred their money, "no operating agreement was presented to the


                                                   31
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 32 of 47 PageID #: 4115




   members." (Id T| 38.) Indeed, as plaintiffs correctly note, the Amended Complaint does not

  "mention the Holding Company Agreements and thus do not seek relief or benefits thereunder."

  (0pp. at 23.) Thus,contrary to the Schedule A Defendants' argument, it is hardly the case that the

   Holding Company Agreements were the "direct source ofthe benefit" or that plaintiffs"knowingly

   exploited [one or more of them]," MAG Portfolio Consultant. 268 F.3d at 62, because plaintiffs

   allege they invested long before those agreements were circulated pursuant to a separate

   understanding, s^ Thomson—CSF.64 F.3d at 779("The benefit which E & S asserts ... derives

   directly from [a different agreement], and not from the [agreement containing the arbitration

   clause] itself."); Lane v. First Am. Title Ins. Co.. No. 12-CV-266(WMS),2012 WL 5221605, at

   *4 (W.D.N.Y. Oct. 22, 2012)(holding that the plaintiffs ability to secure a refinanced mortgage

   from a lender was not a "direct benefit" compelling arbitration of a claim for excessive premiums

   against the defendant title insurer, because the purported benefit came from a separate "contractual

   relationship"). Accordingly, because the Individual Plaintiffs expressly disclaim the benefits of

   the Holding Company Agreements and seek recovery only pursuant to the prospectuses, their

   claims do not flow directly from the Holding Company Agreements.

          Defendants' reliance on Deloitte Noraudit A/S v. Deloitte Haskins & Sells. U.S.. 9 F.3d

   1060, 1064 (2d Cir. 1993), is misplaced. Deloitte concerned an agreement containing an

   arbitration clause governing the terms of use of a trade name. Id The Second Circuit held that a

   nonsignatory who had received a copy of the agreement, raised no objections to it, and made use

   of that trade name pursuant to the agreement was estopped from arguing that it was not bound by

   the arbitration clause in the agreement. Id at 1064. Here, by contrast, there is no evidence that

   the non-signatory Individual Plaintiffs ever received a final copy of the Holding Company

   Agreements or made use of their benefits. Instead, the Holding Company Agreements, at best.


                                                   32
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 33 of 47 PageID #: 4116



   have the type of"attendant circumstances that [does]... not constitute the type of direct benefits

  justifying compelling arbitration by a nonparty to the underlying contract." Belzberg v. Verus

   Investments Holdings Inc.. 21 N.Y.3d 626, 633 (N.Y. 2013). Therefore, the non-signatory

   Individual Plaintiffs cannot be compelled to litigate their claims in arbitration.

              2. Claims Asserted Against the Non-Signatory Defendants

          The Court must then determine whether the claims asserted by the parties that the Court

   has determined are subject to the arbitration clauses fall within the scope of those clauses.

   Plaintiffs contend that their second,fourth and eighth causes ofaction—each of which arises under

   state law—should not be referred to arbitration because these claims are against defendants who

   are non-parties to the Holding Company Agreements ti.e.. the Schedule B Defendants, the "John
   Doe" Defendants and "the other Strulovich-owned entities through which Strulovich diverted

   funds") and the arbitration clauses plainly state they cover only disagreements "among the parties
   to this agreement." (0pp. at 27.)

           As discussed above, in some circumstances, the Second Circuit has held that a non-

   signatory may compel arbitration under a theory of equitable estoppel. In circumstances where a
   non-signatory seeks to compel arbitration, courts in this Circuit apply a two part test in
   "determining whether the signatory's claims are intertwined with the underlying contract

   obligations ... [analyzing] whether (1)the signatory's claims arise under the 'subject matter' of
   the underlying agreement, and(2)whether there is a 'close relationship' between the signatory and
   the non-signatory party." Ragone. No. 07-CV-6084(JGK), 2008 WL 4058480, at *8 (S.D.N.Y.

   Aug. 29, 2008), affd. 595 F.3d 115(2d Cir. 2010); see also Ross. 478 F.3d at 480-85. The party
   seeking to compel arbitration bears the burden of proving that equitable estoppel applies. ^




                                                     33
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 34 of 47 PageID #: 4117




   Local Union No. 38. Sheet Metal Workers' Int'l Ass'n. AFL-CIO v. Custom Air Svs.. Inc., 357

   F.3d 266, 268(2d Cir. 2004).

             Here,the non-party defendants to the Holding Company Agreements,(Le^, the Schedule B

   Defendants and other Strulovich-controlled entities) have not offered any argiunents concerning

   why estoppel should compel plaintiffs to arbitrate their claims against them. Instead, they merely
   state that non-signatory defendants "consent to arbitration." (Schedule A Defs. Mem. at 15.)

   Indeed, the Schedule B Defendants do not make any arguments as to estoppel; instead they argue

   that the "Schedule B Defendants action should be stayed to spare these defendants the enormous

   costs and undue burden of litigating secondary claims against unrelated parties where primary

   disputes must be first resolved in arbitration." (Schedule B Defs Mem.at 17). Because these non-

   signatory defendants have failed to meet their burden, their motion to compel arbitration pursuant

   to the Holding Company Agreements is denied.

       II.      Motions to Stay Non-Arbitrable Claims

             Where, as here, the Court concludes that some, but not all, of the claims in the case are

   arbitrable,"it must then decide whether to stay the balance ofthe proceedings pending arbitration."

   JLM Indus.. 387 F.3d at 169(quoting Oldrovd v. Elmira Sav. Bank. FSB. 134 F.3d 72, 75-76(2d

   Cir. 1998)).'^ Only the Schedule B Defendants have moved for the Court to stay non-arbitrable

   claims. (See Schedule B Defs. Mem. at 16-17).

             The Court's power to grant a stay flows from its inherent power to control its docket, s^

   Citrus Mktg. Bd. of Israel v. J. Lauritzen A/S. 943 F.2d 220, 225(2d Cir. 1991), and the decision


      Contrary to the Schedule A Defendants' request for dismissal of the claims that are compelled to arbitration, the
   Court must stay the claims that it has deemed arbitrable. See Katz v. Cellco P'ship. 794 F.3d 341,346(2d Cir. 2015)
   (holding that a "mandatory stay comports with the FAA's statutory scheme and pro-arbitration policy"). However,
   even though the Schedule A Defendants sought the incorrect relief in their moving papers, that is not fatal to their
   motion to compel arbitration. See, e.g.. Favors v. Triangle Servs.. Inc.. 207 F. Supp. 3d 197, 205 (E.D.N.Y. 2016)
   ("Although Defendants request complete dismissal instead ofa stay, the Court finds that the same policy reasons relied
   on in Katz support a stay ofthe case.").

                                                            34
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 35 of 47 PageID #: 4118



   is committed to the Court's discretion, Genesco. 815 F.2d at 856. As one court explained,"[w]hen

   there are several arbitrable issues that are central to the overall matter and only one closely related

   non-arbitrable issue, it seems more reasonable for the court to stay the proceedings. On the other

   hand,ifthere is one small arbitrable issue that will not affect several non-arbitrable issues, a court

   could conclude that the proceedings should continue." F.D. Import & Export Corp. v. M/Y

   REEFER SUN. 248 F. Supp. 2d 240, 251 (S.D.N.Y. 2002). A discretionary stay is particularly

   appropriate "where there is significant factual overlap between the remaining claims and the

   arbitrated claims." Winter Invs.. LLC v. Panzer. No. 14-CIV-6852(KPF),2015 WL 5052563, at

   *11 (S.D.N.Y. Aug. 27, 2015). In such cases, a stay is warranted in part because the arbitration

   proceedings are likely to have preclusive effect over some or all of the claims not subject to
   arbitration. See Bear. Steams & Co. v. 1109580 Ont.. Inc.. 409 F.3d 87, 91 (2d Cir. 2005)

   (explaining that, imder certain conditions,"[a]n arbitration decision may effect collateral estoppel
   in a later litigation or arbitration ifthe proponent can show with clarity and certainty that the same
   issues were resolved"(internal quotation marks omitted)).

           The Court must also consider factors such as "the desirability of avoiding piecemeal

   litigation" and "the degree to which the cases necessitate duplication of discovery or issue
   resolution." Admin. Comm.ofthe Time Warner. Inc. Benefit Plans v. Biscardi. No.99-CV-12270

   (DEC), 2000 WL 565210, at *2(S.D.N.Y. May 8, 2000)(quoting Rattner v. Bd. of Trustees of
   Vill. of Pleasantville. 611 F. Supp. 648,653(S.D.N.Y. 1985)). Broad stay orders are appropriate

   if the stay will "promote judicial economy, avoidance of confusion and possible inconsistent
   results" without working an undue hardship or prejudice against the plaintiff. See Louis Berger

   Grp.. Inc. V. State Bank ofIndia. 802 F. Supp. 2d 482,490(E.D.N.Y. 2011)(quoting Birmingham

   Assocs. Ltd. V. Abbott Labs.. 547 F. Supp. 2d 295,302(S.D.N.Y. 2008)). Still,"no hard-and-fast


                                                     35
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 36 of 47 PageID #: 4119




   rules ... provide resolution ofthis discretionary decision." Martima de Ecologia. S.A. de C.V. v.

   Sealion Shinning Ltd.. No. lO-CV-8134 (DLC), 2011 WL 1465744, at *5 (S.D.N.Y. Apr. 15,

   2011)(quoting Biscardi. 2000 WL 565210, at *2).

          The Court finds that a stay would not be appropriate here. The only group of defendants

   seeking a stay is the Schedule B Defendants and none ofthe claims against them will be arbitrated.

   Accordingly, the Court sees no reason to grant a stay in favor ofa party who will not be subject to

   the type of concerns that motivate stays, such as piecemeal litigation. Thus, the Court declines to

   grant a stay of non-arbitrable claims in this action.
                                                           *            *




          To summarize, the LLC Plaintiffs and the Individual Plaintiffs who signed a Holding

   Company Agreement must arbitrate their claims with respect to the Holding Company Agreement

   they signed. Having found that the Individual Plaintiffs who did not sign the Holding Company

   Agreements are not bound to litigate their claims before the arbitrator, and that plaintiffs need not

   arbitrate against the Schedule B Defendants and the other Strulovich-controlled entities, this Court

   will consider defendants' grounds for dismissal only as to the remaining claims not referred to

   arbitration. Those claims are the non-signatory Individual Plaintiffs' claim for securities fraud,

   (Am. Compl.       125-35), cancellation of contracts,(jd Ift 125-35), common law fraud,(id It

   146-59), unjust enrichment, (id         182-94), breach of fiduciary, (id        168-81), the LLC

   Plaintiffs' claims for constructive trust against the Schedule B Defendants,(id        160—65), and

   accounting against defendants not bovmd by the arbitration clauses,(id       195-200).

       III.    Non-Signatory Individual Plaintiffs Cannot Interpose Federal Securities Claims
              for Securities They Did Not Purchase

           The Court finds that because the Individual Plaintiffs do not allege they purchased the

   securities that were manipulated, the non-signatory Individual Plaintiffs' federal securities claim

                                                     36
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 37 of 47 PageID #: 4120



   is dismissed. "It is axiomatic that in order to have standing, a lOb-5 plaintiffin a private damages

   action must have been either a purchaser or seller of the securities that form the basis of the

   deceptive conduct." In re Van der Moolen Holding N.V. Sec. Litig.. 405 F. Supp. 2d 388, 404

  (S.D.N.Y.2005). In adopting a bright-line rule, the Supreme Court in Blue Chip Stamps v. Manor

   Drug Stores. 421 U.S. 723 (1975), recognized that the rule would exclude certain classes of

   potential plaintiffs who may have legitimate claims of injury from Rule 10b—5 violations,

   including "shareholders, creditors, and perhaps others related to an issuer who suffered loss in the

   value of their investment due to . . . activities . .. which violate Rule 10b—5." Id at 739. The

   "purchaser or seller only" rule of Blue Chin Stamps has been reaffirmed hundreds, if not

   thousands, of times in the nearly thirty years since it was decided, and remains the rule in this

   Circuit and few, if any, exceptions have been created. See, e.g.. In re Kingate Mgmt. Ltd. Litig..

   784 F.3d 128,149(2d Cir. 2015). For the reasons set forth below,the Court sees no reason—and

   plaintiffs have not provided any—^to depart from the "purchaser or seller only" rule in this case.

           As an initial matter, the Court notes that after having been granted a supplemental

   opposition brief to respond to defendants' reply briefs,(see D.E. dated August 3, 2017), plaintiffs

   failed respond to defendants' argument that the "entire premise" of plaintiffs' securities claim as

   amended "fails because ... the Individual Plaintiffs never purchased membership interests in the

   Holding Company Defendants." (Schedule A Defs. Reply at 32.) "A court 'may, and generally

   will, deem a claim abandoned when a plaintiff fails to respond to a defendant's arguments that the

   claim should be dismissed.'" Martinez v. Citv of N.Y.. No. ll-CV-7461 (IMF), 2012 WL

   6062551, at *1 (S.D.N.Y. Dec. 6, 2012)(citing Linton v. Ctv. of Orange. N.Y.. 315 F. Supp. 2d
   434^ 446(S.D.N.Y. 200411: see also Avola v. LA.Pac. Corp.. 991 F. Supp. 2d 381,390(E.D.N.Y.

   2013) (collecting cases, and ruling that "plaintiffs' failure to acknowledge, let alone address.


                                                    37
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 38 of 47 PageID #: 4121



   [certain] claims in opposing the Motion signals the abandonment ofthese claims"). Here,plaintiffs

   responded to the other Rule 12(b)(6) arguments made by defendants to dismiss their securities

   claim, but did not address this argument. However, given the somewhat cursory treatment

   defendants gave this argument, plaintiffs' failure to respond to this portion of defendants'

   argument is not fatal.

           Nevertheless,this Court finds that the Individual Plaintiffs do not have a federal securities

   claim because "[pjermitting [them]to sue as a purchaser would subject the bright-line rule of Blue

   Chip Stamps to the type of'case-by-case erosion'" it was meant to guard against. Peltz v. D'Urso.

   No. 92-CV-6457 (LLS), 1993 WL 664621, at *1 (S.D.N.Y. Oct. 7, 1993). Plaintiffs allege that

   the securities forming the basis oftheir § 10(b)claim are the "membership interests in the Holding

   Company Defendants,"(Am. Compl. T| 126), yet, as the Amended Complaint concedes, the only
   purchaser of those securities are the LLC Plaintiffs,(id. T[ 21 ("Each of the LLC Plaintiffs has
   a membership interest in one of the Holding Company Defendants and holds all of the

   Investor Plaintiffs' interests in the Investment Properties.").             At oral argument, when asked

   what"the basis of your individual plaintiffs' 10(b)(5)claim" was,counsel for plaintiffs effectively



     The Court further notes that at oral argument, after counsel for defendants repeatedly made the point
   that the Individual Plaintiffs' cannot recover for securities they expressly disclaim purchasing,(Tr.
   8:6-12; id. 9:1-6), plaintiffs again offered no direct rebuttal, arguing only that the Individual Plaintiffs
   own "an indirect membership interest in the holding companies,"(id 39:4-5).
     It is unclear from the Amended Complaint whether the LLC Plaintiffs have interposed federal securities
   claims in this action or whether only the Individual Plaintiffs seek relief under the federal securities laws.
   For example, plaintiffs ambiguously allege that the claim is brought on behalf of"investors," which the
   Amended Complaint sometimes refers to as Individual Investors and other times refers to a broader set of
   plaintiffs. (Compare Am. Compl. If 20,        jd.f 24.) Additionally, in the cause of action for securities
   fraud, plaintiffs appear to have included the LLC Plaintiffs. For example, plaintiffs allege that "[b]ut for
   these misrepresentations, the Plaintiffs would not have purchased the aforementioned securities,"(id ^
   134)and also seek a moneyjudgment in "favor ofthe Individual Plaintiffs and the LLC Plaintiffs" for
   violations ofthe federal securities law,(jd If 204). In light ofthe procedural posture and the
   accompanying mandate that all reasonable inferences be construed in favor of plaintiffs, the Court
   assumes that plaintiffs have brought their securities claims on behalf ofthe LLC Plaintiffs and the
   Individual Plaintiffs.

                                                         38
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 39 of 47 PageID #: 4122




   admitted they are not the direct purchasers, stating that "they have indirect interest in the holding

   companies through the LLC plaintiffs." (Tr. at 39:2—12.) Purchasing an "indirect interest" in the

   legal entity that actually purchased the security is not enough to satisfy the "purchaser or seller

   only" rule. See City Nat'l Bank of Fort Smith. Ark, v. Vanderboom. 422 F.2d 221, 228 (8th Cir.

   1970)(concluding plaintiffs were not actually purchasers when they held only an indirect interest

   in the purchaser ofthe securities ..."the proper course of action for these investors was for them

   to raise their lOb-5 claim by bringing a derivative suit on behalf of[the company who purchased

   the securities]"), cited with approval in Blue Chip Stamps. 421 U.S. 723 at 731; In re Nortel

   Networks Corp. Sec. Litig.. 238 F. Supp. 2d 613,624(S.D.N.Y. 2003)("Plaintiffs fail to identify

   an analogous case (from this or another circuit) that allows ... a shareholder of one company to

   bring a private Section 10(b) or Rule lOb-5 claim against a second company."); Peltz, 1993 WL

   664621,at *1 (S.D.N.Y. Oct. 7,1993)("The Stock Purchase Agreement, Mortgage, and Mortgage

   Note were executed not by Peltz. Accordingly, Peltz is not a purchaser of securities, and does not

   have standing to assert claims under . .. Rule lOb-5.").'^ Consequently, because the Individual

   Plaintiffs concede they never purchased a direct interest in the securities that the Individual

   Defendants allegedly manipulated, they "lack[] standing because [they] do[] not allege that[they]

   were either a purchaser or seller of securities." Sarafianos v. Shandong Tada Auto-Parking Co.,



     Although this argument was not raised by plaintiffs, the Court notes one exception to the strict Blue
   Chip Stamps rule that has, on rare, occasions been applied by district courts in this Circuit is inapplicable
   to this case. This exception holds that "where an individual or company creates an entity to act as
   intermediary for investment purposes and where that intermediary is effectively an alter ego ofthe
   plaintiff, the plaintiff will have standing." Ashland Inc. v. Morgan Stanley & Co.. 700 F. Supp. 2d 453,
   467(S.D.N.Y. 2010). Even if plaintiffs had argued this exception, Ashland is applicable here because
   there is no contention that the LLC Plaintiffs are the "alter egos" ofthe Individual Plaintiffs. See
   Vanderboom.422 F.2d at 228("This doctrine has no application in the instant case the ... investors do
   not comprise all ofthe shareholders ofITC ...the proper course of action for these investors was for
   them to raise their lOb-5 claim by bringing a derivative suit on behalf of ITC."). Nor could Individual
   Plaintiffs argue the LLC Plaintiffs are their alter egos: the vast majority of the members of the LLC
   Plaintiffs are not plaintiffs before this Court.
                                                        39
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 40 of 47 PageID #: 4123




   No. 13-CV-3895 (SAS),2014 WL 7238339, at *4(S.D.N.Y. Dec. 19,20141: see also MBIA Ins.

   Corp. V. Spiegel Holdings. Inc.. No. 03-CV-10097 (GEL), 2004 WL 1944452, at *4 (S.D.N.Y.

   Aug. 31, 2004)("[T]hese multi-step leaps of analogy are simply incompatible with Blue Chip

   Stamps and its progeny, and granting standing to MBIA as a de facto purchaser or seller under

   these circumstances would embrace precisely the sort of 'endless case-by-case erosion' of the

   [purchaser or seller only] rule that the Supreme Court rejected in Blue Chip Stamps.").'^
      IV.      State Law Claims

           Since this Court has either dismissed or referred to arbitration plaintiffs' federal securities'

   claim—^the sole federal cause of action in the Amended Complaint, the Court declines to retain

   supplemental jurisdiction over plaintiffs' remaining state law claims. Federal district courts have

   supplemental jurisdiction over state law claims "that are so related to claims in the action within
   such original jurisdiction that they form part of the same case or controversy under Article 111 of

   the United States Constitution." The doctrine of supplemental jurisdiction is traditionally "a

   doctrine of discretion, not of plaintiffs right." Kolari v. N.Y. Presbvterian Hosp.. 455 F.3d 118,

   122(2d Cir. 2006)Iguoting United Mine Workers v. Gibbs.383 U.S.715,726(1966)). Subsection

   (c) of § 1367 enumerates circumstances in which a district court "may decline to exercise
   supplemental jurisdiction over a claim under subsection (a)." 28 U.S.C. § 1367(c). Section
   1367(c)(2) provides that a district court may decline to exercise supplemental jurisdiction where

   "the claim substantially preponderates over the claim or claims over which the district court has

   original jurisdiction." It is appropriate to decline supplemental jurisdiction where the federal



     Moreover, now that plaintiffs have submitted evidence that the members ofthe LLC Plaintiffs have
   authorized them to bring this suit, there is no barrier whatsoever to the actual purchaser ofthe securities at
   issue to interposing those claims against defendants. Because this Court holds that the LLC Plaintiffs
   must arbitrate their claims pursuant to the Holding Company Agreements and the claims arise(and indeed
   were created) by those documents,those claims are properly brought before an arbitrator.
                                                        40
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 41 of 47 PageID #: 4124



   claims constitute "an appendage"to the state claims forming the "real body ofthe case," and where

   litigating the case in district court "can accurately be described as allowing a federal tail to wag

   what is in substance a state dog." City of New Rochelle v. Town of Mamaroneck. Ill F. Supp.

   2d 353, 371 (S.D.N.Y. 2000)(internal quotation omitted).

          The Court finds that plaintiffs' remaining state law claims against defendants are a mere

   "appendage" to their state law claims because "[t]he only action [this Court] would be able to take

   on [their securities] claim would be to hear a motion to confirm, vacate, modify or correct the

   arbitrator's award, which would only allow [the Court] a minimal opportunity to revisit the matter

   submitted to arbitration." Nichols v. Washington Mut. Bank. No. 07-CV-3216 (JG), 2007 WL

   4198252, at ""10 (E.D.N.Y. Nov. 21, 2007)(dismissing state law claims where federal claims

   referred to arbitration); see also ESAB Grp.. Inc. v. Zurich Ins. PLC.685 F.3d 376, 394—95 (4th

   Cir. 2012)("[W]hen those claims falling within a court's original jurisdiction are no longer in the

   case—^here, because they have been referred to arbitration—^the court has authority under §

   1367(c)to decline to exercise such supplemental jurisdiction and inherent authority to remand the

   remaining claims to state court."); Tovyn of Mamaroneck. 111 F. Supp. 2d at 372(dismissing state

   law claims for lack of supplemental jurisdiction where federal causes of action were stayed); cf

   Simoni V. Diamond. No. lO-CV-6798 (PGS), 2017 WL 82470, at *6 (D.N.J. Jan. 9, 2017)

   (retaining supplemental jurisdiction over state law claims after federal cause of action referred to

   arbitration on the grounds that the "case . .. has endured through an elongated litigation track—

   more than six years ... [i]t would be inefficient to refer the remaining claims to State court after

   this Court's long involvement"). Accordingly, given the fact that discovery has yet to commence

   and the Court has dismissed the sole federal cause of action, the Court declines to exercise




                                                   41
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 42 of 47 PageID #: 4125



   supplementaljurisdiction over plaintiffs' remaining state law claims.'^ These claims are dismissed

   without prejudice for refiling in state court.'®

       V.      Cancellation of Notices of Pendency

            Plaintiffs have attached notices of pendency on four of the Schedule A properties and all

   of the Schedule B Properties. The notices of pendency on the four Schedule A properties are

   "based upon the Second Cause of Action, which seeks to cancel the equitable title conveyed by

   Strulovitch," and is asserted against the four Holding Company Defendants that allegedly held title

   to those properties. (0pp. at 30.) The notices of pendency on the Schedule B properties are "based

   upon the Fourth Cause of Action for a constructive trust, which seeks to reconvey and vest title to

   the Schedule B properties from the present owners ... to the names of the LLC Plaintiffs." (Id.)

            As explained above, the Court has determined that all of the LLC Plaintiffs and signatory

   Individual Plaintiffs must arbitrate their claims against the Individual Defendants and the Holding

   Company Defendants. This includes their second cause of action for cancellation of contracts

   asserted against the four Holding Company Defendants that allegedly improperly conveyed title

   to a third party. Those claims are not dismissed, but stayed, while the claims are litigated in

   arbitration. See Katz v. Cellco P'ship. 794 F.3d 341, 346 (2d Cir. 2015). Because those claims

   technically remain pending, the Court must therefore determine whether the Amended


  "At oral argument, plaintiffs that conceded ifthe Court dismissed their federal securities claim, it was
   "correct" that "there is no subject matter jurisdiction." (Tr. at 53:22-24.)
     Nor does this Court have jurisdiction based on diversity of citizenship. As applicable here, a district
   court has diversity jurisdiction over an action ifthe parties are "citizens of different States." 28 U.S.C §
   1332(a)(1). "An individual's citizenship for diversity purposes is determined by his or her domicile, as
   opposed to residence." Palazzo ex rel. Delmage v. Corio. 232 F.3d 38,42(2d Cir. 2000). "The rule of
   complete diversity—^that no plaintiff and no defendant may be a citizen ofthe same state—applies to
   alienage cases as well as to ordinary diversity cases.'" Ergowerx Int'l. LLC v. Maxell Corp. of Am.. 18
   F. Supp. 3d 453,455(S.D.N.Y. 2014), affd. 615 F. App'x 689(Fed. Cir. 2015)(quoting F.& H.R.
   Farman-Farmaian Consulting Engineers Firm v. Harza Eng'g Co.. 882 F.2d 281,284(7th Cir. 1989)).
   Here, at the very least, the Individual Plaintiffs, who are alleged to be domiciled in Israel,(Am. Compl.
   115), are not diverse from Defendant Oberlander, who is also alleged to be domiciled in Israel,(id,. TI25).
                                                        42
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 43 of 47 PageID #: 4126



   Complaint's claim for cancellation of contracts on behalf of the LLC Plaintiffs and the signatory

   Individual Plaintiffs against the four Holding Company Defendants sets forth a valid basis for

   notices of pendency on the four Schedule A properties. The Court must next determine whether

   the notices of pendency filed based upon claims not subject to arbitration,      plaintiffs' claims

   for constructive trust against the Schedule B Defendants and the claim for cancellation ofcontracts

   asserted by the non-signatory Individual Plaintiffs, should be vacated.

          Under New York law, a plaintiff who brings a lawsuit claiming interest in real property

   may file a notice of pendency with respect to the property. See N.Y. Civil Practice Law & Rules

  ("CPLR")§§ 6501-16."New York's notice of pendency has been described as an 'extraordinary

   privilege,' and a 'unique provisional remedy,' principally because it may be filed without advance

   notice or prior judicial review, and does not depend upon a showing that the plaintiff is likely to

   prevail on the merits." Diaz v. Paterson. 547 F.3d 88, 91 (2d Cir. 2008). Courts use a "narrow"

   approach "in reviewing whether an action is one affecting the title to, or the possession, use or

   enjoyment of, real property." 5303 Realtv Corp. v. O & Y Equitv Corp., 64 N.Y.2d 313, 321

   (1984) (citation omitted). That is, courts do not "investigate the underlying transaction in

   determining whether a complaint comes within the scope of CPLR 6501"; rather, a "court's

   analysis is to be limited to the pleading's face." Id^ Whether to cancel a notice of pendency under

   § 6515 is a matter entirely within the discretion of the Court. See Purchase Real Estate Grp., Inc.

   V. Jones. 489 F. Supp. 2d 345, 348 (S.D.N.Y. 2007). For the reasons stated below, the Court

   concludes that the notices of pendency should be cancelled in all respects.

       A. Notices of Pendency Filed on Arbitrable Claims

           A notice of pendency may,in some circumstances, be filed in an action to cancel contracts

   where plaintiff alleges that the real estate transaction was improper. See, e.g.. Resnick v. Doukas.


                                                   43
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 44 of 47 PageID #: 4127




   261 A.D.2d 375, 379 (2d Dep't 1999). The Schedule A Defendants contend that the proper

   circumstances are not present here because plaintiffs allege only either an interest in the LLC

   Plaintiffs or the Holding Company Defendants; thus their claim for cancellation of contracts does

   not "directly" impact the underlying real properties. (Schedule A Defs. Mem. at 45.) Plaintiffs

   counter that their cancellation of contracts claim meets the test of CPLR § 6501 because if their

   specific performance requested is granted, their suit would necessarily impact underlying real

   property. (0pp. at 33.)

          "The cases hold that a notice of lis pendens cannot be filed where the party who has filed

   it claims no right, title or interest in or to the real estate against which it is filed." Braunston v.

   Anchorage Woods. Inc.. 10 N.Y.2d 302, 305 (1961); Yonatv v. Glauber. 40 A.D.3d 1193, 1194

   (3d Dep't 2007)(vacating notice of pendency where plaintiff sought imposition of a constructive

   trust on real property as well as other relief related to the property because plaintiff "never

   assert[ed] an interest in the real property itself but, rather, claims only an interest in the LLC which

   acquired the real property"). Thus, to be afforded a notice of pendency, not only must plaintiff

   allege that the action would directly impact the title or interest to real property, but plaintiff must

   also allege that they have, or would have following a judgment in their favor, a direct interest in

   the property.       Richard J. Zitz. Inc. v. Pereira. 965 F. Supp. 350, 355 (E.D.N.Y. 1997)("The

   subject litigation must be one where the reliefrequested is 'directly related' to the title, possession,

   use or enjoyment of the real property .... The plaintiff filing the notice of pendency must claim

   some 'interest... in the land of a defendant which might be lost under the recording acts in the

   event of a transfer of the subject property during the litigation.'" (quoting Braunston. 10 N.Y.2d

   at 305)); 5303 Realtv Corp.. 64 N.Y.2d at 323 (cancelling notices of pendency where "[i]t is

   apparent from the allegations that the true action is to enforce a contract to sell stock").



                                                     44
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 45 of 47 PageID #: 4128



          In Yonatv.for example,the appellate court cancelled a notice ofpendency because it found

   that the true action behind the plaintiffs complaint was "to enforce defendants' promise to give

   the plaintiff a 20% interest in the LLC which acquired the property, not an ownership interest in

   the real property itself." 40 A.D.3d at 1194. Moreover, the Yonatv court noted that a realty-

   owning corporation, such as an LLC,"itself owns its assets, and a shareholder merely owns an

   interest in the corporation, and does not have a direct claim on its real property." Id Thus, the

   court in Yonatv cancelled the notices of pendency because "plaintiffs never had or claimed a direct

   interest in real property," they had only an interest in the LLC. Id; see also Diaz, 547 F.3d at 98

  ("New York Us pendens procedure... is available only to claimants asserting a defined interest in

   the property.").

          Here, although plaintiffs' claim for cancellation ofcontracts implicates real property,there

   is no allegation that plaintiffs have any "direct interest in the defendants' real property." Ostad v.

   Nehmadi. 929 N.Y.S.2d 201, 208 (Sup. Ct. N.Y. Cty. Apr. 8, 2011). Indeed, even if successful,

   their claim would not result in any direct interest in the four Schedule A Properties because they

   hold only membership interests in the Holding Company Defendants or the LLC Plaintiffs. See

   Felske v. Bernstein. 173 A.D.2d 677, 678(2d Dep't 1991)("At bar, even if the [plaintiffs] were

   granted specific performance in the underlying action, that fact alone would not give them an
   interest in the subject realty because their interest in the joint venture would be an interest in

   personal property, not an interest in the realty."). Moreover, the Amended Complaint belies
   plaintiffs' assertion that they would have a direct interest in the underlying properties because it
   requests only that the Court issue an order that the four Schedule A Properties are owned by the
   respective Holding Company Defendant—^not by any plaintiff in this action. (Id, f 145.)
   Accordingly, the analysis in 5303 Realtv Com.. Yonatv. Felske. and Ostad is dispositive because


                                                    45
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 46 of 47 PageID #: 4129



   plaintiffs do not allege a direct interest in the underlying properties or allege they would have a

   direct interest in those properties if they were successful on their claim for cancellation of

   contracts. Thus, defendants' motion to vacate the notices of pendency attached to the Schedule A

   Properties is granted.

       B. Non-Arbitrable Claims Forming the Basis of Notices of Pendency

           With regard to the non-arbitrable claims used to attach notices of pendency—^plaintiffs'

   claim for constructive trust against the Schedule B Defendants and the non-signatory Individual

   Plaintiffs' claim for cancellation of contracts against the four Holding Company Defendants, the

   Second Circuit instructs that "ifthe underlying complaint [fails to] set[]forth a claim... the Court

   should cancel the notice." Diaz. 547 F.3d at 91; see also DLJ Mort. Cap.. Inc. v. Kontogiannis,

   No.08-CV-4607(ENV),2009 WL 1652253, *5(E.D.N.Y. June 4,2009). Because the Court has

   declined to exercise supplemental jurisdiction over these claims, the notices of pendency on the

   Schedule B properties and the four Schedule A properties should be cancelled. S^ Done v. Wells

   Fareo. N.A.. No. 12-CV-04296 (JFB), 2013 WL 3785627, at *8 (E.D.N.Y. July 18, 2013)

   ("Where, as here, the complaint is dismissed for lack of subject matter jurisdiction, the notice of

   pendency should be canceled.") (citing Peddie v. 2436 Marion Ave. Assoc.. No. Ol-CV-1239

   (LTS), 2001 WL 995337, *2 (S.D.N.Y. Aug. 30, 2001)). Accordingly, because all of the non-

   arbitrable claims have been dismissed, the notices of pendency attached to the Schedule B

   Properties and the four Schedule A properties should be cancelled.

                                            CONCLUSION


                  For these reasons, the Court grants in part and denies in part defendants' motions

   to compel arbitration. The Court grants the Schedule A defendants' motion to compel arbitration

   for the following claims asserted by the LLC Plaintiffs and Signatory Individual Plaintiffs in the


                                                   46
       Case 1-19-45886-cec Doc 109-2 Filed 05/11/20 Entered 05/11/20 16:59:31
Case 1:17-cv-02161-CBA-RML Document 257 Filed 11/02/17 Page 47 of 47 PageID #: 4130



  Amended Complaint: federal securities fraud,(Am. Compl.       125—35); cancellation ofcontracts,

  (id UK 136-45); common law fraud, (id           146-59); breach of fiduciary duty against the
  Individual Defendants and CSRE,(id l[1f 168-80); unjust enrichment against the Individual

  Defendants and CSRE,(id        180-94); and constructive trust against the Individual Defendants

  and CSRE,(id 1|1[ 201-04). The LLC Plaintiffs' claim for accounting against the Individual
  Defendants and CSRE is also referred to arbitration. (Id ft 195-200.) The Court grants the

  Schedule A Defendants' motion to dismiss the non-signatory Individual Plaintiffs' claim for

  securities fraud against the Individual Defendants. (Id. 125—35.) The Court declines to exercise
  supplemental jurisdiction over the remaining state law claims against the moving defendants.
  Those claims are dismissed without prejudice to refile in state court. The Court further concludes
  that the notices ofpendency should be cancelled and directs the Clerks ofthe Courtfor the counties
  of Kings, Manhattan, and Suffolk County to cancel the notices of pendency.
         SO ORDERED.

   Dated: November      /       ,2017                     s/Carol Bagley Amon
         Brooklyn, New York
                                                       Carol Bagie
                                                       United States District Judge




                                                  47
